DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to RCE filed 15 June 2022.
Claims 1 – 3, 5 – 11, 17 – 19, 21 – 28 and 30 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Harris (Reg. No. 70,011) on 05 July 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that title amended in response filed 07 January 2022 fails to accurately reflect the claimed invention.  The claimed invention uses a flag to determine whether an address (in translation entry) points to sequential addresses or to another translation table.  Therefore, said title is amended to reflect the claimed invention.
The application has been amended as follows: 
Title
LOGICAL-TO-PHYSICAL MAPPING FOR SEQUENTIALLY STORED DATA WHEREIN FLAG IS USED TO INDICATE WHETHER A PHYSICAL ADDRESS POINTS TO CONSECUTIVE PHYSICAL ADDRESSES OR TO OTHER MAPPING ENTRIES

Claims
1. (Currently Amended)  An apparatus, comprising: 
a memory array; and 
a control component coupled with the memory array and configured to cause the apparatus to: 
receive, from a host device, a read command comprising a first logical block address associated with a location of at least a portion of data stored in the apparatus, wherein the data spans a plurality of consecutive physical addresses; 
determine, based at least in part on the first logical block address, a memory location of a first plurality of entries that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses; 
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag, wherein the first value of the flag indicates that the first physical address points to one of the plurality of consecutive physical addresses over which the at least the portion of the data spans, and wherein a second value of the flag indicates that the first physical address points to a memory location of a second plurality of entries that map a subset of the first plurality of logical block addresses to a corresponding subset of the first plurality of physical addresses; 
read the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag; and 
transmit the data to the host device.

17. (Currently Amended)  A non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to: 
receive, from a host device, a read command comprising a first logical block address associated with a location of at least a portion of data stored in the electronic device, wherein the data spans a plurality of consecutive physical addresses; 
determine, based at least in part on the first logical block address, a memory location of a first plurality of entries that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses; 
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag, wherein the first value of the flag indicates that the first physical address points to one of the plurality of consecutive physical addresses over which the at least the portion of the data spans, and wherein a second value of the flag indicates that the first physical address points to a memory location of a second plurality of entries that map a subset of the first plurality of logical block addresses to a corresponding subset of the first plurality of physical addresses; 
read the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag; and 
transmit the data to the host device.

26. (Currently Amended)  A method, comprising: 
receiving, from a host device, a read command comprising a first logical block address associated with a location of at least a portion of data stored in a memory device, wherein the data spans a plurality of consecutive physical addresses; 
determining, based at least in part on the first logical block address, a memory location of a first plurality of entries that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses; 
reading, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag, wherein the first value of the flag indicates that the first physical address points to one of the plurality of consecutive physical addresses over which the at least the portion of the data spans, and wherein a second value of the flag indicates that the first physical address points to a memory location of a second plurality of entries that map a subset of the first plurality of logical block addresses to a corresponding subset of the first plurality of physical addresses; 
reading the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag; and 
transmitting the data to the host device.

Reasons for Allowance
Claims 1, 17 and 26, as amended supra, are in condition for allowance.
Claims 8 and 24 have already been indicated as allowable in Office Action mailed 15 March 2022.
Claim 1 recites, at least, a flag value used to indicate that a physical address (in an entry of plurality of entries that map logical addresses to physical addresses) points to i) one of consecutive physical addresses (of sequential data) or ii) location of second entries that map portion of said logical addresses (in said plurality of entries) to portion of said physical addresses (in said plurality of entries).  This subject matter is reflected in the following limitations of claim 1.  Note that this subject matter is similar to allowable subject matter of claims 8 and 24 (see Office Action mailed 08 October 2021).
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag, wherein the first value of the flag indicates that the first physical address points to one of the plurality of consecutive physical addresses over which the at least the portion of the data spans, and wherein a second value of the flag indicates that the first physical address points to a memory location of a second plurality of entries that map a subset of the first plurality of logical block addresses to a corresponding subset of the first plurality of physical addresses
As noted in Office Action mailed 15 March 2022, Mansell teaches using intermediate address (IA) (flag) bit to indicate whether associated address (first physical address) (in an entry of main TLB first entries (first plurality of entries) that map virtual addresses (first plurality of logical block addresses) to associated addresses (first plurality of physical addresses)) is either physical address (one of physical addresses) or intermediate address (see Mansell Fig. 4, ¶[76], [81]).  Mansell also teaches said intermediate address is looked up in second TLB entries (a memory location of a second plurality of entries) specifying intermediate to physical address translations (see Mansell ¶[13]).  However, Mansell does not appear to explicitly teach said second TLB entries (second plurality of entries) (used to look up said intermediate address) map portion of said virtual addresses (of said main TLB first entries) to portion of said associated physical addresses (of said main TLB first entries).  Therefore, said above identified subject matter of claim 1 is not taught by Mansell.
Ter-Grigoryan (US 20160283396) teaches using flag (flag) to indicate whether mapped address (first physical address) (in address translations (first plurality of entries) that map virtual memory addresses (first plurality of logical block addresses) to mapped addresses (first plurality of physical addresses)) is physical memory address (one of physical addresses) or intermediate address (see Ter-Grigoryan Fig. 7, ¶[101]) wherein said intermediate address is found in PTW uTLB 530 that caches IPA to PA translations (a memory location of a second plurality of entries) (see Ter-Grigoryan Fig. 7, ¶[112]).  However, Ter-Grigoryan does not appear to explicitly teach said IPA to PA translations (second plurality of entries) (used by said intermediate address) map portion of said virtual addresses (of said address translations) to portion of said mapped addresses (of said address translations).  Therefore, said above identified subject matter of claim 1 is also not taught by Ter-Grigoryan.
Claim 17 is the non-transitory computer-readable medium claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claim 26 is the method medium claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 17 or 26, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139